DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on November 30, 2020 to the non-final Office action of September 2, 2020 is acknowledged.  The Office action on the currently pending claims 12-23 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert G. Graham (Reg. No. 58,042) on January 25, 2021.
See next page→

Claim 12 Ln.14: “wherein the [movable-- element…”
Claim 17 Ln.4: “…as a result of [the increase in temperature--”
Claim 18 Ln.2: “arranged at [the-- armature connected to…”
Claim 23 Lns.16-17: “wherein the at least one bimetallic strip is configured to be deformed upon [the temperature increase-- such that it presses…”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the allowability resides in the overall structure and functionality of the device as recited in independent apparatus claim 12, and at least in part, because claim 12 recites the limitations: “a movable element arrangeable in a closed position and in an open position by an armature; and at least one bimetallic strip, wherein the movable element electrically connects the first contact to the second contact in the closed position, wherein the first contact and the second contact are electrically isolated from each other when the movable element is arranged in the open position, wherein the at least one bimetallic strip is configured to be deformed upon an increase in temperature such that it presses the movable element against the first and second contacts after deformation, and wherein the movable element is non-deformed by the bimetallic strip”.
See next page→
in combination with all remaining limitations of respective claim 12, are believed to render said claim 12, and all claims dependent therefrom (claims 13-22) allowable over the prior art of record, taken either alone or in combination.
In the amendments filed on November 30, 2020, Applicant amended claim 19 in order to address the claim objection made in the non-final Office action of September 2, 2020. The amendments have been fully considered and accepted. The claim objection made to claim 19 is now withdrawn.
The additional cited prior art references teach circuit protection devices in which an armature actuates a bimetallic strip. However, none of the prior art references of record, taken alone or in combination, teaches a movable element that is not deformed1 by a bimetallic strip when the bimetallic strip is deformed to increase contact between a first and second contact.
Furthermore, the Notice of Reasons for Refusal filed in Japan on 01/06/2021 and the English Translation of the International Preliminary Report on Patentability filed in the PEO on 10/29/2019 do not provide any references that teach the aforementioned allowable limitations of claim 1.
For the reasons provided above, claims 12-22 are believed to be allowable over the prior art references of record.
Regarding newly added independent claim 23, the allowability resides in the overall structure and functionality of the device as recited in independent apparatus claim 23 for the reasons provided in the non-final Office action of September 2, 2020.
See next page→

Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: the word “deformed” was taken to mean bend/fold/curve as described in paragraphs [0040] and [0043] of Applicant’s specification. Therefore, in light of Applicant’s specification, the limitation “the movable element is non-deformed” was taken to mean that no portion of the “movable element” bends/folds/or curves.